 1   Omar Ortega, State Bar No. 226305
     Email: fedcourt@pierrepierrelaw.com
 2
     Pierre Pierre Law, P.C.
 3   211 East 43rd Street, Suite 608
 4   New York, NY 10017
     Telephone: (646) 992-8383
 5   Facsimile: (718) 504-6962
 6
     Attorneys for Plaintiff:
 7   James Michael Forte
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
10
11
     James Michael Forte,                   )     Case No.: CV18-02050 AFM
12             Plaintiff.                   )
13                                          )     [PROPOSED] ORDER
                                            )     AWARDING EAJA FEES
14               vs.
                                            )
15                                          )
     NANCY A. BERRYHILL, Acting             )
16   Commissioner of Social Security,       )
17             Defendant.                   )
                                            )
18
           Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
19
20   IT IS ORDERED that EAJA fees are awarded in the amount of EIGHT
21
     THOUSAND DOLLARS 00/100 ($8,000.00) plus FOUR HUNDRED DOLLARS
22
23   00/100 ($400.00) for cost and filing fees, subject to the terms of the Stipulation.
24
25
     Dated: November 29, 2018                           _______________________________
26
                                                        Alexander F. MacKinnon
27                                                      United States Magistrate Judge
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     2
